EXHIBIT FORM OF SENIOR INDENTURE ULURU Inc. and [ ] TRUSTEE INDENTURE DATED AS OF [], [ ] SENIOR DEBT SECURITIES TABLE OF CONTENTS ARTICLE ONE.DEFINITIONS AND OTHER PROVISIONS OF GERNERAL APPLICATION SECTION 1.01.Definitions SECTION 1.02.Compliance Certificates and Opinions SECTION 1.03.Form of Documents Delivered to Trustee SECTION 1.04.Acts of Holders SECTION 1.05.Notices, Etc., to Trustee and Company SECTION 1.06.Notice to Holders; Waiver SECTION 1.07.Conflict with Trust Indenture Act SECTION 1.08.Effect of Headings and Table of Contents SECTION 1.09.Successors and Assigns SECTION 1.10.Separability Clause SECTION 1.11.Benefits of Indenture SECTION 1.12.Governing Law SECTION 1.13.Legal Holidays SECTION 1.14.Indenture and Securities Solely Corporate Obligations SECTION 1.15.Consent of Holders of Securities in a Foreign Currency or Euros SECTION 1.16.Payment Currency ARTICLE TWO.SECURITY FORMS SECTION 2.01.Forms Generally SECTION 2.02.Form of Trustee’s Certificate of Authentication ARTICLE THREE.THE SECURITIES SECTION 3.01.Amount; Issuable in Series SECTION 3.02.Denominations SECTION 3.03.Execution, Authentication, Delivery and Dating SECTION 3.04.Temporary Securities SECTION 3.05.Registration, Registration of Transfer and Exchange SECTION 3.06.Mutilated, Destroyed, Lost and Stolen Securities SECTION 3.07.Payment of Interest; Interest Rights Preserved; Optional Interest Reset SECTION 3.08.Persons Deemed Owners SECTION 3.09.Cancellation SECTION 3.10.Computation of Interest SECTION 3.11.Global Securities SECTION 3.12.Optional Extension of Maturity SECTION 3.13.CUSIP and ISIN Numbers ARTICLE FOUR.SATISFACTION AND DISCHARGE22 SECTION 4.01.Satisfaction and Discharge of Securities of any Series22 SECTION 4.02.Satisfaction and Discharge of Indenture23 SECTION 4.03.Application of Trust Money24 ARTICLE FIVE.REMEDIES SECTION 5.01.Events of Default SECTION 5.02.Acceleration of Maturity; Rescission and Annulment SECTION 5.03.Collection of Indebtedness and Suits for Enforcement by Trustee SECTION 5.04.Trustee May File Proofs of Claim SECTION 5.05.Trustee May Enforce Claims Without Possession of Securities SECTION 5.06.Application of Money Collected SECTION 5.07.Limitation on Suits SECTION 5.08.Unconditional Right of Holders to Receive Principal, Premium and Interest SECTION 5.09.Restoration of Rights and Remedies SECTION 5.10.Rights and Remedies Cumulative SECTION 5.11.Delay or Omission Not Waiver SECTION 5.12.Control by Holders SECTION 5.13.Waiver of Past Defaults SECTION 5.14.Undertaking for Costs ARTICLE SIX.THE TRUSTEE SECTION 6.01.Certain Duties and Responsibilities SECTION 6.02.Notice of Defaults SECTION 6.03.Certain Rights of Trustee SECTION 6.04.Not Responsible for Recitals or Issuance of Securities SECTION 6.05.May Hold Securities SECTION 6.06.Money Held in Trust SECTION 6.07.Compensation and Reimbursement SECTION 6.08.Corporate Trustee Required; Eligibility; Conflicting Interests SECTION 6.09.Resignation and Removal; Appointment of Successor SECTION 6.10.Acceptance of Appointment by Successor SECTION 6.11.Merger, Conversion, Consolidation or Succession to Business SECTION 6.12.Preferential Collection of Claims Against Company SECTION 6.13.Appointment of Authenticating Agent ARTICLE SEVEN.HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 7.01.Holder Lists SECTION 7.02.Communications by Holders with Other Holders SECTION 7.03.Reports by Trustee SECTION 7.04.Reports by Company ARTICLE EIGHT.SUCCESSOR CORPORATION SECTION 8.01.Limitation on Consolidation, Merger and Sale of Assets SECTION 8.02.Successor Person Substituted ARTICLE NINE.SUPPLEMENTAL INDENTURES SECTION 9.01.Supplemental Indentures Without Consent of Holders SECTION 9.02.Supplemental Indentures with Consent of Holders SECTION 9.03.Execution of Supplemental Indentures SECTION 9.04.Effect of Supplemental Indentures SECTION 9.05.Conformity with Trust Indenture Act SECTION 9.06.Reference in Securities to Supplemental Indentures ARTICLE TEN.COVENANTS SECTION 10.01.Payment of Principal, Premium and Interest SECTION 10.02.Maintenance of Office or Agency SECTION 10.03.Money for Securities Payments to Be Held in Trust SECTION 10.04.Corporate Existence SECTION 10.05.Statement as to Compliance SECTION 10.06.Waiver of Certain Covenants ARTICLE ELEVEN.REDEMPTION OF SECURITIES SECTION 11.01.Applicability of Article SECTION 11.02.Election to Redeem; Notice to Trustee SECTION 11.03.Selection by Trustee of Securities to be Redeemed SECTION 11.04.Notice of Redemption SECTION 11.05.Deposit of Redemption Price SECTION 11.06.Securities Payable on Redemption Date SECTION 11.07.Securities Redeemed in Part ARTICLE TWELVE.SINKING FUNDS SECTION 12.01.Applicability of Article SECTION 12.02.Satisfaction of Sinking Fund Payments with Securities SECTION 12.03.Redemption of Securities for Sinking Fund ARTICLE THIRTEEN.REPAYMENT AT THE OPTION OF HOLDERS SECTION 13.01.Applicability of Article INDENTURE, dated as of [
